Citation Nr: 9922160	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-11 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 RO rating decision that denied service 
connection for residuals of a back injury.  The veteran 
submitted a notice of disagreement in March 1998, and the RO 
issued a statement of the case in May 1998.  The veteran 
submitted a substantive appeal in June 1998, and testified at 
a hearing in September 1998.  The RO hearing officer then 
denied service connection for residuals of a back injury.  


FINDINGS OF FACT

1.  An episode of myalgia ("sore back") was noted in 
service.

2.  The veteran has not submitted competent (medical) 
evidence of a current back disability, or competent (medical) 
evidence linking a current back condition to an injury in 
service or to continuing post-service symptomatology.


CONCLUSION OF LAW

The claim for service connection for a back condition is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The chronicity standard is established by competent evidence 
of the existence of a chronic disease in service or during an 
applicable presumption period, and present manifestations of 
the same chronic disease.  The continuity standard is 
established by medical evidence of a current disability; 
evidence that a condition was noted in service or during a 
presumption period; evidence of post-service continuity of 
symptomatology; and medical, or in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service continuity of symptomatology.  This type of lay 
evidence, for purposes of well groundedness, will be presumed 
credible when it involves visible symptomatology that is not 
inherently incredible or beyond the competence of a lay 
person to observe.  Id.

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

The veteran testified at a hearing in September 1998 that he 
injured his back during basic training on two occasions:  (1) 
when a drill sergeant hit the veteran in the back with his 
fist; and (2) when the veteran fell off the monkey bars.  The 
veteran testified that he went to the dispensary each time 
and was given pain medications.  He also testified that, 
while in the service, he worked in the armory supply and 
picked up weapons and weapon racks.  Service medical records 
show that the veteran complained of a "sore back" in 
January 1970.  The assessment was myalgia.  No further 
complaint of back pain or finding of any back abnormality 
appears in the service medical records.  At the time of the 
veteran's separation examination in June 1971, his spine was 
normal on clinical evaluation.  

Additional testimony of the veteran at the September 1998 
hearing was to the effect that he received medical treatment 
for his back after he got out of the service, and that he has 
been on "Naprosyn" for "about 60 years" [sic].  He 
testified that he did not report any back injury when he went 
in to the National Guard.  He testified that he did have 
pain, but that he did not know of the ruptured disc or 
ruptured spine until an MRI was done (in the early 1990's). 

For purposes of well groundedness, the veteran's testimony as 
to the continuity of symptomatology of a back condition post-
service is presumed credible.  Savage, 10 Vet. App. at 496.  
The United States Court of Appeals for Veterans Claims has 
found that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  While an episode of 
myalgia was noted in service and continuity of symptomatology 
has been arguably demonstrated by lay testimony ("taking 
Naprosyn for 60 years"), the Board finds that medical 
evidence is required to show whether any present back 
condition is related to the post-service continuity of 
symptomatology.  Savage, 10 Vet. App. at 497-8; Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  This burden of 
submitting competent (medical) evidence of a relationship 
between any present back condition and the post-service 
symptomatology may not be met merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id. A claim is not well grounded where 
there is no medical evidence showing a nexus between a 
current disability and service, Caluza, 7 Vet. App. 498, or 
between a current disability and continuing post-service 
symptomatology.  Savage, 10 Vet. App. 488.  Therefore, the 
veteran's claim for service connection for a back condition 
must be denied as not well grounded.

Moreover, there is no competent (medical) evidence of a 
current back disability.  There is recent medical evidence in 
the claims folder showing that the veteran currently has 
osteoarthritis and 3 diseased vertebrae of the cervical 
spine.  Service connection for residuals of a neck injury has 
previously been denied by the Board. There are no post-
service medical records of diagnosis or treatment for any 
back (rather than neck) condition following active service, 
nor any chiropractic reports of the veteran's treatment 
associated with the claims folder.  The veteran argues that 
the Board should remand the case to the RO for additional 
development because various provisions in VA ADJUDICATION 
PROCEDURE MANUAL M21-1 require that a claim be "fully 
developed" before a determination is made as to whether it 
is well grounded.  See Part III,  1.03a, and Part VI,  
1.01b, 2.10f.  The full development these provisions call for 
seems to be triggered by a "reasonable probability" of a 
well-grounded claim ( 1.01b), or a claim which is 
"potentially plausible on a factual basis" ( 2.10f).  On 
the facts presented in this case-that the veteran had a sore 
back in service, but did not report back pain at the time of 
entry into the National Guard, and has no post-service back 
disability-the Board finds no such "potential 
plausibility" or "reasonable probability."  And the Board 
finds that "potentially plausible" cannot be so broad as to 
encompass every claim, because to do so would render the 
statutory scheme of 38 U.S.C.A. § 5107 a nullity.  See Meyer 
v. Brown, 9 Vet. App. 425, 434 (1996).  Finally, the Court 
has not held that these provisions are substantive law and 
therefore binding on the Board.

The veteran is advised that he may reopen the claim for 
service connection for a back condition at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical opinion that diagnoses a current back condition and 
links it to an incident of service or to the continuing post-
service symptomatology.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

The claim for service connection for a back condition is 
denied as not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

